[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL PROTECTIVE ORDER
CT Page 3606
The court's protective order of February 25, 2000 is supplemented and amended as follows:
    Nothing in this protective order shall be deemed to prevent the parties' appearing attorneys or the employees of those attorneys from having complete access to every document produced and to the complete transcript of every deposition . . . Said attorneys and their employees shall not disclose confidential information except as provided in this protective order.
The protective order shall remain in full force and effect.
So ordered.
GRUENDEL, J.